Slidell, J.,
dissenting, In respect to this peculiar class of instruments, it seems to me courts, in admitting secondary evidence, should be careful to require as great an extent of testimony as can with reasonable diligence be obtained, the danger of forgery being so much greater in such cases, and I may add, of error or mistake, in consequence of the illiterateness of the person purporting to be bound. It must be conceded, that the proof that the subscribing witness was a man of good reputation would greatly aid in satisfying the mind. I think the tenor of oúr decisions and practice goes to require that extent of evidence, and I believe it would be a safe rule to do so.
My opinion therefore is, that the judgment as to one of the notes should be reversed.